IN THE
                              TENTH COURT OF APPEALS



                                      No. 10-11-00012-CV

                         IN RE RONALD LAMONT GUYTON


                                      Original Proceeding



                               MEMORANDUM OPINION


        In this original proceeding Relator Ronald Guyton seeks mandamus relief

against the Respondent District Clerk Marc Hamlin. Guyton states that the district clerk

has failed to provide him with copies of documents he requested pursuant to the Texas

Public Information Act.         A court of appeals has no jurisdiction to issue a writ of

mandamus against a district clerk except to protect or enforce its jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221 (Vernon 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex.

App.—Waco 2008, orig. proceeding). We dismiss Guyton’s writ of mandamus for want

of jurisdiction.1


1 Guyton also filed a motion for leave to file his application for writ of mandamus. The motion for leave
is dismissed as moot because such motions are no longer required under the Texas Rules of Appellate
Procedure.
                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 19, 2011
[CV06]




In re Guyton                                          Page 2